10

il

12

13

14

15

16

17

25

26

27

28

Case 2:18-cm-00848-UA Document 16 Filed 05/09/19 Page 1of3 Page ID #:39

    
  
  

 

FILED
CLERK, U. S. DISTRICT COURT

MAY - 9 2019

 

BGNTRAL DISTRICT OF CALIFORNIA
BY DEPUTY

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION

IN THE MATTER OF THE SEIZURE OF CR MISC. No. 18-00848-MWF
$986,668.00 IN U.S. CURRENCY AND
$293,122.00 IN U.S. CURRENCY -FPROPOSHDT

ORDER EXTENDING THE DEADLINE OF 18
U.S.C. § 983(a) (3) (A) FOR FILING
OF CIVIL FORFEITURE COMPLAINT

 

 

 

Hoy peeves ann

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cm-00848-UA Document 16 Filed 05/09/19 Page 2 o0f3 Page ID #:40

Pursuant to the stipulation and request of the parties, and good
cause appearing therefor, IT IS ORDERED that, pursuant to 18 U.S.C. §
983 (a) (3) (A), the deadline by which the United States of America
shall be required to file a complaint for forfeiture against the
seized assetS and/or to obtain an indictment with respect to
$986,668.00 in U.S. Currency seized pursuant to a federal search and
seizure warrant from Pasadena Primary Care, Inc. at 1403 N. Fair Oaks
Ave., Suite 2, Pasadena, California on December 5, 2017 and
$293,122.00 in U.S. Currency seized from the residence of claimant in
Granada Hills, California on December 5, 2017, shall be extended

until and including August 8, 2019.

paren: Maui 4, 2014 MICHAEL W. FITZGERALD
U UNITED STATES DISTRICT JUDGE

PRESENTED BY:

NICOLA T. HANNA

United States Attorney

LAWRENCE S. MIDDLETON

Assistant United States Attorney
Chief, Criminal Division

STEVEN R. WELK

Assistant United States Attorney
Chief, Asset Forfeiture Section

/s/ Jonathan Galatzan
JONATHAN GALATZAN
Assistant United States Attorney

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cm-00848-UA Document 16 Filed 05/09/19 Page 30f3 Page ID #:41

PROOF OF SERVICE BY MAIL

IT am over the age of 18 and not a party to the within
action. I am employed by the Office of the United States
Attorney, Central District of California. My business address

is 312 North Spring Street, Suite 1400, Los Angeles, California

90012.
On May 8, 2019, I served a [PROPOSED] ORDER EXTENDING THE

DEADLINE OF 18 U.S.C. § 983(a) (3) (A) FOR FILING OF CIVIL
FORFEITURE COMPLAINT on each person or entity named below by

 

enclosing a copy in an envelope addressed as shown below and
placing the envelope for collection and mailing on the date and
at the place shown below following our ordinary office

practices.

TO: Paul L. Gabbert, Esq.
1717 Fourth Street, 3rd Floor
Santa Monica, CA 90401

_X I am readily familiar with the practice of this office for
collection and processing correspondence for mailing. On the
same day that correspondence is placed for collection and
mailing, it is deposited in the ordinary course of business with
the United States Postal Service in a sealed envelope with
postage fully prepaid.

I declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.

I declare that I am employed in the office of a member of

the bar of this court at whose direction the service was made.

Executed on: May 8, 2019 at Los Angeles, California.

[sf Gabriela Arcimiegav

Gabriela Arciniega

 
